Citation Nr: 1801116	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for skin condition including keratosis, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for a gastrointestinal disorder including gastroesophageal reflux disease (GERD) and irritable bowel syndrome, to include as due to herbicide agent exposure.

5.  Entitlement to an increased rating in excess of 10 percent for hypertension.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 (and simplified notification letter) and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In the June 2012 rating decision, the Veteran's claim for an increased rating for hypertension was denied and a June 2012 simplified notification letter denied his claim for service connection for prostate cancer.  The July 2014 rating decision denied his claim for service connection for skin condition, arms and legs, irritable bowel syndrome, and diabetes mellitus.

In an August 2016 rating decision, the RO denied the Veteran's May 2016 claim for a TDIU, and inferred the issue of a TDIU as a component of his increased rating claim for hypertension pursuant to Rice v. Shinseki, 22 Vet App 447, 451 (2009), as reflected in the October 2016 supplemental statement of the case.  

Although the Veteran's original claim sought service connection for irritable bowel syndrome, the Board expanded the appeal to include all gastrointestinal disabilities, based on the record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a hearing before the Board in February 2017 and a copy of the hearing transcript is of record.

During the pendency of the appeal and after recertification of the appeal, additional medical records were associated with the record, however, as the appeal is being remanded, the RO will have opportunity to review them in the first instance.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, although specific treatment for diabetes mellitus, GERD, skin or prostate disorders were not noted in the service treatment records, there is competent lay evidence of manifestations of symptoms related to these disorders during and since service.  The Veteran indicates that he began experiencing symptoms of frequent thirst, urination, "free bladder," healing slowly, itchiness, and rashes during his training in Fort Polk, Louisiana, and after service.  Notably, a September 1974 Medical Certificate and History reflects complaints of stomach cramps and loose stool.  As there is competent lay evidence of manifestations of symptoms related to the claimed conditions during and since service, the Board finds that the Veteran must be afforded a VA examination to determine whether these disabilities are related to or had its onset during service.  See McLendon, 20 Vet. App. at 83.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  

With regard to the Veteran's increased rating claim for hypertension, the Veteran was last afforded a VA examination in September 2016.  During his February 2017 Board hearing, the Veteran contended that the examination was inadequate because his blood pressure gets extremely high, reaching over 200 [in systolic] and over 90 [in diastolic] pressures during the summer and life events, which the examiner did not address.  Notably, in May 2012, the Veteran submitted a log of his blood pressure readings consistent with his testimony.  In light of the Veteran's arguments, the Board finds a remand for a new VA examination is necessary to address the severity of his hypertension, to include during his reported flare-ups.  

In light of the Board's remand of the increased rating claim for hypertension, deferral of the TDIU claim pending adjudication of the increased rating claim is warranted and remand of the claim on appeal is appropriate.  

As the matter is being remanded, any updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Schedule the Veteran for a VA examination or examinations, with a qualified VA physician or physicians, to determine the etiology of his diabetes mellitus, prostate cancer, skin, and GERD disabilities.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should:

(a) Identify any skin disabilities found, to include keratosis, and determine whether it is as least as likely as not (50 percent probability or more) that such skin disability had its onset during service or was otherwise causally or etiologically related to service.  In answering this question, the physician should also address the Veteran's contention as to continuity of skin condition symptoms during and since service; 

(b) Clearly identify any gastrointestinal disabilities found, to include GERD and irritable bowel syndrome, and determine whether it is as least as likely as not (50 percent probability or more) that the disability had its onset during service or was otherwise causally or etiologically related to service.  In answering this question, the physician should also address the complaints of stomach cramps and loose stool in the 1974 VA record and the Veteran's contention as to continuity of symptoms during and since service; 

(c) Determine whether it is as least as likely as not (50 percent probability or more) that the prostate cancer had its onset during service or was otherwise causally or etiologically related to service.  In answering this question, the physician should also address the Veteran's contention as to continuity of symptoms, including frequent thirst, urination, "free bladder," and healing issues during and since service;

(d) Determine whether it is as least as likely as not (50 percent probability or more) that the diabetes mellitus had its onset during service or was otherwise causally or etiologically related to service.  In answering this question, the physician should also address the Veteran's contention as to continuity of symptoms, including frequent thirst, urination, "free bladder," and healing issues during and since service;

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

The absence of evidence of treatment for a particular disorder in service and post-service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the current severity of his hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

The physician should also address the May 2012 log of blood pressure readings and the Veteran's report of an increase in blood pressure during the summer and "life events."

4.  After completing the above and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

